Citation Nr: 0334967	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  99-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed hypothyroidism.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from August 1986 to 
September 1992, including service in the Southwest Asia 
Theater during the Persian Gulf War from October 1990 to June 
1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision of the RO.  

The veteran appealed this decision to the Board, and in a 
July 2002 decision the Board denied the claim of service 
connection for hypothyroidism.  

The veteran appealed the July 2002 decision of the Board to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  

In a June 2003 Joint Motion to the Court, the parties 
requested that the July 2002 decision be vacated and that 
matter be remanded for the Board to provide an adequate 
statement of its reasons or bases for its conclusions that VA 
provided adequate notice of the information and evidence 
necessary to substantiate the veteran's claim, pursuant to 
38 U.S.C.A. § 5103(a).  

The parties also asked that that matter be remanded for the 
Board to review the evidence and determine whether a new 
examination is warranted to obtain a more definite medical 
opinion, and to fully assist the veteran with his claim.  

In a June 2003 Order, the Court granted the Joint Motion, and 
the case was thereafter returned to the Board.  

(The issues of service connection for alopecia totalis and 
brittle nails to include as due to an undiagnosed illness, 
which had been pending at the Board, was remanded to the RO 
for further development of the record in October 2003.  



REMAND

(1)  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective on November 9, 2000.  

The Board acknowledges that the RO has taken action to comply 
with the provisions of the VCAA.  

A letter sent to the veteran by the RO in February 2002 
provided notification as to the veteran's rights in the VA 
claims process, and notification as to the evidence obtained 
in support of the veteran's claim.  

However, the Board finds that the veteran should also be 
notified of what he should do and what VA would do to obtain 
additional evidence, with respect to the issue of service 
connection for the claimed hypothyroidism.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38  U.S.C.A. § 5103(b)(1).  

The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  


(2)  Development

The veteran contends that his hypothyroidism had its onset in 
service, due to the fact that he constantly felt tired in 
service and had no thyroid problems prior to serving in the 
Persian Gulf.  

The post-service medical records reveal that the veteran was 
diagnosed with hypothyroidism in 1995, a few years after his 
discharge from active service.  While a report of VA 
examination dated in August 2001 associates the veteran's 
fatigue with his hypothyroidism, the medical opinion provided 
by the VA examiner reflects uncertainty as to the etiology of 
the veteran's hypothyroidism.  

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. 5103A.  

Accordingly, it is the opinion of the Board that another 
examination is required to obtain a medical opinion as to 
whether it is at least as likely as not that the veteran's 
hypothyroidism is related to an incident of service.  

Moreover, disability compensation may be payable to Persian 
Gulf veterans who suffer from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
becomes manifest to a compensable degree within the 
prescribed presumptive period.  38 U.S.C.A. § 1117 (West 
2002).  

The regulations clarify that a veteran of the Persian Gulf 
war must exhibit objective indications of a chronic 
disability resulting from an undiagnosed illness or 
combination of illnesses manifested by one or more signs or 
symptoms.  38 C.F.R. § 3.317(a)(1) (2003).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to:  
fatigue, signs or symptoms involving muscle pain, joint pain, 
neurologic signs or symptoms, and cardiovascular signs or 
symptoms.  38 U.S.C.A. § 3.317(b).  

It is emphasized that the disability must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory test and must have been manifest 
during active service in the Southwest Asia theater of 
operations or manifest to a compensable degree by December 
31, 2006.  38 C.F.R. § 3.317(a)(1)(i), (ii).  

In order to complete necessary procedural and evidentiary 
development, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed for the issue of service 
connection for claimed hypothyroidism.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The veteran should be afforded a VA 
examination to ascertain the nature and 
likely etiology of the veteran's 
hypothyroidism.  All indicated testing 
must be conducted.  The examiner should 
elicit from the veteran and record a 
complete clinical history.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran has current disability manifested 
by hypothyroidism due to disease or 
injury that was incurred in or aggravated 
by service.  The veteran's claims folder 
must be made available to the examiner 
for review prior to and during the 
examination, and it should be indicated 
in the report whether the claims folder 
was, in fact, reviewed.  

3.  After providing the veteran with the 
appropriate time to submit additional 
evidence-see Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir.  2003)-the RO 
should review all of the evidence of 
record, and readjudicate the claim on 
appeal.  If any of the desired benefits 
are not granted, an appropriate 
Supplemental Statement of the Case should 
be furnished to the veteran and his 
representative, and they should also be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of the claim.  38 
C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




